Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 12, 2009 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Rodman & Renshaw Capital Group, Inc. (Exact name of registrant as specified in its charter) Delaware 84-1374481 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 1251 Avenue of the Americas New York, New York 10020 (212) 356 - 0500 (Address, including zip code, and telephone number, including area code, of principal executive offices) Amended and Restated 2007 Stock and Incentive Plan (Full title of the plan) Edward Rubin Chief Executive Officer 1251 Avenue of the Americas New York, New York 10020 (212) 356  0500 (Name and address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Kenneth S. Rose, Esq. Morse, Zelnick, Rose & Lander, LLP 405 Park Avenue New York, New York 10022 (212) 838-5030 (212) 838-9190 Facsimile Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.
